Bell, Justice.
The appellant, Luc Van Bui, was convicted of malice murder and sentenced to life imprisonment.* We affirm.
The appellant was jointly tried with his co-defendant, Harold 0. Mundy. We have previously affirmed Mundy’s conviction and life sentence for murder, Mundy v. State, 259 Ga. 634 (385 SE2d 666) (1989). We adopt our fact summary from that opinion as the fact summary for this opinion, with the additional fact that Luc Van Bui drove the vehicle while Harold Mundy fired the murder wéapon.
The appellant’s sole enumeration of error is that the trial court erred in denying his motion for directed verdict of acquittal on the ground that the evidence was insufficient to warrant his conviction as a party to malice murder. However, after reviewing the evidence in the light most favorable to the prosecution we find that a rational trier of fact could have found the appellant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The victim was killed on January 9,1988. The appellant was indicted on May 26,1988, and was tried on October 17-20, 1988. He was sentenced to life imprisonment in an order dated November 7,1988, and entered November 21,1988. Appellant moved for a new trial on November 18, 1988. The court reporter certified the trial transcript on December 21, 1988. Appellant amended his motion for new trial on February 27, 1989, and the court denied the motion for new trial on March 15, 1989. Appellant filed his notice of appeal on April 6, 1989, and the clerk of the trial court certified the record on April 18, 1989. The appeal was docketed in this court on April 20,1989, and was submitted for decision without oral argument on May 26, 1989.